Civil action to recover of defendants, alleged to be partners trading under the firm name and style of "F. G. Davis Lumber Company," the sum of $1,000 for goods sold and delivered.
Judgment by default was entered against F. G. Davis, and upon motion of counsel for Addie M. Davis and Wilson Davis, nonsuit was entered as to them upon the ground that to competent evidence had been offered to show that they were partners or in any way liable for the debts of the F. G. Davis Lumber Company.
From the judgment of nonsuit, the plaintiff appeals, assigning errors.
A careful perusal of the record fails to disclose any competent evidence, properly offered, sufficient to render Addie M. Davis or Wilson Davis liable for plaintiff's claim, either as partners with F. G. Davis in the lumber business or otherwise. Therefore, the nonsuit as to them must be upheld. This is the only question by the appeal.
Affirmed. *Page 851